289 F.2d 933
Mary T. MILHIZER, Plaintiff-Appellant,v.RIDDLE AIRLINES, a Foreign Corporation, Defendant-Appellee.
No. 14389.
United States Court of Appeals Sixth Circuit.
May 5, 1961.

William A. Wood, Jr., Detroit, Mich., Wood & Wood, Detroit, Mich., on brief, for appellant.
John R, Secrest, Detroit, Mich., Carl F. Davidson, Detroit, Mich., on brief, for appellee.
Before MILLER, Chief Judge, SIMONS, Senior Judge, and O'SULLIVAN, Circuit Judge.

ORDER.

1
This cause came on to be heard upon the record, the briefs of the parties, and the arguments of counsel, and the court being fully advised, and it appearing to the court that the opinion of the district judge fully and adequately discusses the matter for decision, and this court being in agreement with the conclusions of the district court,


2
Now, therefore, it is ordered and adjudged that the judgment of the district court, 185 F.Supp. 110, be, and it is, hereby affirmed.